ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-103 concluding that WALTER D. LeVINE of FLORHAM PARK, who was admitted to the bar of this State in 1965, should be reprimanded for violating RPC 1.8(a) (conflict of interest, failure to disclose terms of business transaction with client), RPC 1.15(a) (commingling of personal and trust funds) and RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), and good cause appearing;
It is ORDERED that WALTER D. LeVINE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.